DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-22, 25-29, 33-34, 40-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313) in view of Balasubramaniam et al. (US 7700494).
Kamikawa discloses a substrate processing method, comprising: treating a substrate with a first liquid [Kamikawa’s claim 1], the substrate having a structural body formed on at least a major surface of the substrate [Kamikawa’s claim 1] (Fig. 3); 
A filling means which replaces a rinse which remains to a concave part formed between circuit patterns of a substrate with a bulking agent, and carries out the filling solidification of the concave part with a bulking agent [Kamikawa’s claim 1], [Kamikawa’s claim 4] The substrate processing device according to claim 2 or 3 characterized by removing polymer as a bulking agent by plasma treatment by the aforementioned elimination means using polymer as the aforementioned bulking agent. Plasma etching/ashing removes the bulking material agent (photoresist/residues) by etching solid bulking material agent and transforming it into volatile 
The above reads on 
	treating a substrate with a first liquid (a rinse which remains to a concave part formed between circuit patterns of a substrate), the substrate having a plurality of structural bodies formed on at least a major surface of the substrate; 
providing a second liquid on the substrate wetted by the first liquid (filling means which replaces a rinse), the second liquid covering the structural bodies and being in contact with the structural bodies wetted by the first liquid (15)(Fig. 3(b)); 
 forming a solid member on the substrate by changing at least a portion of the second liquid into a solid, the solid member filling a space between the structural bodies (17) (Fig. 3(d)); and 
removing the solid member by at least one of a decomposition of the solid member or a reaction of the solid member from a solid phase directly to a gaseous phase by at least one of a heating process, a light irradiation process, and an electron beam irradiation process on the solid member.

It is noted that Kamikawa does not expressly disclose removing the solid member by at least one of a decomposition of the solid member or a reaction of the solid member from a 
	Balasubramaniam teaches plasma ashing is typically known as a removal process where ions/radicals from the plasma decompose the photoresist/residues through chemical reactions with ions/radicals combined with physical sputtering from ions generated by the plasma. A bias power (lower electrode power) can, for example, be between about 0 W and about 100 W, an upper electrode power, can for example, between about 500 W and about 2200 W, and the substrate 
temperature can be between about -10.degree.  C. and about 250.degree.  C.(col. 4, lines 38-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the plasma ashing of Kamikawa by using chemical reactions with ions/radicals combined with physical sputtering from ions generated by the plasma to remove photoresist remnants and etch residues is conventionally used at lower pressure that atmospheric pressure.
One of ordinary skill in the art would have been motivated to modify the  plasma ashing, as suggested above, in order to  remove photoresist remnants and etch residues is conventionally used at lower pressure that atmospheric pressure because Balasubramaniam teaches so.
Regarding claim 26, in the method of Kamikawa it appears that the bulking agent does not fill the spaces occupied by the rinse fluid remnant, photoresist residues and the micro-particles in at least part of the intervals.

As to claim 34, Kamikawa’s claim 5 recites: “The substrate processing device according to claim 2 or 3 characterized by removing photoresist as a bulking agent by a development by the aforementioned elimination means using photoresist as the aforementioned bulking agent”. Photoresist processes of baking and development requires carrying out at least one of performing a reaction in the substance, performing a reaction of the substance with the solvent, performing a reaction of the second liquid with the structure body bodies, reducing a quantity of the solvent, and causing at least a portion of the substance to be separated.

Claim Rejections - 35 USC § 103
Claim 23-24, 32, 35-39  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313) in view of Balasubramaniam et al. (US 7700494) as applied to claims 21-22 above, and further in view of Nakamura et al. (US 20080295868 A1).
It is noted that Kamikawa is silent about alcohol and water for the rinse step.
Nakamura teaches [0062] It is preferable that the rinsing step comprise the substeps of supplying a first rinse liquid containing pure water to the substrate; and supplying, to the substrate, a second rinse liquid containing pure water and one of methanol, ethanol, isopropyl alcohol, n-propyl alcohol, ethylene glycol, and 2-methyl-2-propanol or a mixture thereof and thereby replacing the first rinse liquid on the substrate surface with the second rinse liquid, and that the HF be added to the second rinse liquid.

One of ordinary skill would have been motivated o modify the method of Kamikawa by using alcohol and water for the rinse step of Kamikawa in order to insure a good clean substrate.

Claim Rejections - 35 USC § 103
Claims 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamikawa et al. (JP 2011124313) in view of Balasubramaniam et al. (US 7700494) as applied to claims 21-22 above, and further in view of Isobe (US 6,417,047 B1).
It is noted that Kamikawa is silent about a resist layer prior to the rinse step.
Isobe teaches it is conventional as shown in FIG. 8D, a cell array region pattern is transferred to the photoresist 112 by means of a photolithography technique (including developing the photoresist), so the cell array region is covered with the photoresist 112 while the photoresist is open at the peripheral transistor region (Col. 6, line 65). In other words, Isobe suggests that it is conventional to cover with photoresist a region of a substrate in order to protect it from being processed while the non-covered region of the substrate is being processed in the subsequent process step(s), which is what the applicant appears to claim in claim 30 by the language of “forming a resist layer prior to the treating the substrate with the first liquid, the resist layer being configured to cover the structural bodies, wherein the treating the substrate with the first liquid includes developing the resist layer and removing a portion of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, desiring to process only a portion of the substrate, to modify the method of Kamikawa to cover the rest of substrate with photoresist as taught by Isobe.
One of ordinary skill in the art would have been motivated to modify the method of Kamikawa to cover the rest of substrate with photoresist when only a portion of the substrate needs to be processed by the method of Kamikawa. The covering of a region of a substrate with photoresist in order to protect it from subsequent process steps is routine practice according to Isobe.

Response to Arguments
Applicant’s arguments, filed 12/17/20, with respect to the rejection(s) of all pending claim(s) have been fully considered and are persuasive in view of the new amendments to the claims clarifying the claimed subject matter and requiring a second liquid.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamikawa et al. (JP 2011124313) and Balasubramaniam et al. (US 7700494).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.D/             Examiner, Art Unit 1713                                                                                                                                                                                           

/NADINE G NORTON/             Supervisory Patent Examiner, Art Unit 1713